         Case 1:18-cv-11156-DJC Document 5 Filed 02/08/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS




FRAN STONE
                    Plaintiff
                                                          CIVIL ACTION
               V.
                                                          NO. 18-11156-DJC

CYS INVESTMENTS, INC., ET AL
              Defendant


                                ORDER OF DISMISSAL

CASPER, J.


      For failure of the plaintiff to file a return of service and/or show good cause

why service has not been made as ORDERED on January 14, 2019, it is hereby

ORDERED that the above-entitled action be and hereby is dismissed without

prejudice, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure and Local

Rule 4.1(b).



                                             By the Court,

                                             /s/ Denise J. Casper

                                             Deputy Clerk

February 8, 2019
